Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 15, 16, 18-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Link et al. (US2015/0236840 A1).

In regards to claims 1 and 15, Link et al. teaches in Fig. 9 a filter/multiplexer device comprising: a chip substrate (not labeled but present, see Paragraph [0021]); and a filter circuit implemented on the substrate, and including an input node (CC) and an output node (right output from RX,TX), the filter circuit further including a first assembly (Right TX) having one or more bulk acoustic wave (BAW) resonators implemented electrically between the input node and the output node, and configured to filter a signal, the filter circuit further including a second assembly (Left RX) having one or more surface acoustic wave (SAW) resonators implemented electrically relative to the first assembly (See Paragraph [0021] which discloses that the TX filter is formed from bulk acoustic resonators and the RX filter is formed from surface acoustic resonators), and configured to suppress one or more harmonics resulting from the filtering of the signal by the first assembly (See Paragraph [00127] in which the absorption path in the RX filter is designed to remove intermodulation noise/harmonics).
In regards to claim 2, based on Paragraph [0003], the TX/First filter has an associated band pass/pass band which will necessarily have a center frequency fo associated with the TX filter.
In regards to claim 16, based on related Fig 1B, each of the BAW resonator includes a piezoelectric material (PL) implemented between a lower electrode (EL1) and an upper electrode (EL2). 
In regards to claim 18, based on related Fig. 1A, each of the SAW resonators include a piezoelectric material (present but not labeled) implemented directly over the chip substrate and an interdigital transducer structure (EL1 and EL2) implemented over the piezoelectric material.
In regards to claims 19, 20 and 22, based on Paragraphs [0107] and [0108], the piezoelectric material for the SAW resonator and the BAW resonator are formed from aluminum nitride. 
Allowable Subject Matter

Claims 3-10 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12-14 are allowed.
	
The following is a statement of reasons for the indication of allowable subject matter:  

	The most relevant prior art reference is Link et al. as disclosed above. However, Link et al. does no teach: in regards to claim 3, wherein the second assembly is configured to suppress a second harmonic having a frequency of 2fo; in regards to claim 5, wherein the second assembly is implemented electrically between the first assembly and the output node; in regards to claim 12, the receive filter including one or more BAW resonators, at least one of the transmit filter and the receive filter further including a surface acoustic wave (SAW) resonator implemented electrically relative to the one or more BAW resonators of the respective filter, and configured to suppress one or more harmonics resulting from the filtering of the respective signal; and in regards to claim 21, wherein the piezoelectric material layer of the SAW resonator is implemented on a metal layer which is on an upper surface of the substrate. Thus, the applicants claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from either claims 3, 5 or 12, claims 4, 6-10, 13 and 14 have also been determined to be novel and non-obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843